FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10447

                Plaintiff - Appellee,             D.C. No. 4:12-cr-00384-JGZ

  v.
                                                  MEMORANDUM *
CRISTAL MARIA VALENZUELA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Ivan L.R. Lemelle, District Judge, Presiding **

                              Submitted June 18, 2013 ***

Before:         TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Cristal Maria Valenzuela appeals from the district court’s judgment and

challenges the 27-month sentence imposed following her guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Ivan L.R. Lemelle, United States District Judge for the
Eastern District of Louisiana, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
importation of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1) and

(b)(2)(B); and possession with intent to distribute cocaine, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B)(ii)(II). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Valenzuela contends that the district court erred by referring to the statutory

mandatory minimum during sentencing. Because the court did not “consider[] . . .

the mandatory minimum term in fashioning [her] sentence,” United States v.

Mejia-Pimental, 477 F.3d 1100, 1109 (9th Cir. 2007), and referred to it only in the

context of noting its inapplicability, the reference was not error.

      Valenzuela also argues that the court erred procedurally by presuming the

reasonableness of a Guidelines sentence, by failing to show that it understood its

sentencing discretion, by failing to consider all of the 18 U.S.C. § 3553(a) factors,

by failing to respond adequately to her arguments in mitigation, and by failing to

explain its sentence sufficiently. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. We

assume that district judges know the law, see United States v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc), and the record makes clear that the court considered

the section 3553(a) factors, including Valenzuela’s specific arguments in




                                           2                                      12-10447
mitigation. Moreover, the court’s explanation of the sentence was adequate. See

Rita v. United States, 551 U.S. 338, 359 (2007).

      To the extent Valenzuela contends that the district court violated Rule 32 by

improperly restricting counsel’s opportunity to argue on her behalf, we review the

record for plain error, see United States v. Waknine, 543 F.3d 546, 553-54 (9th Cir.

2008), and find none.

      Finally, Valenzuela argues that her sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing her sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). In light of the totality of the circumstances

and the sentencing factors, the bottom-of-the-Guidelines sentence is substantively

reasonable. See 18 U.S.C. § 3553(a); Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                    12-10447